


Exhibit 10.18




NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  

Original Issue Date:        March 30, 2011

COMMON STOCK PURCHASE WARRANT

To Purchase 6,133,406 Shares of Common Stock of

CORNERWORLD CORPORATION

THIS COMMON STOCK PURCHASE WARRANT (this "Warrant”) certifies that, for value
received, Dragonfly Capital Partners LLC or its registered assigns (the
"Holder"), is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time on or after the date hereof (the "Initial Exercise
Date"), and on or prior to the close of business on March 30, 2016 (the
"Termination Date"), to purchase up to 6,133,406 shares (the "Warrant Shares")
of Common Stock, par value $0.001 per share (the "Common Stock"), of CornerWorld
Corporation, a Nevada corporation (the "Company").

Section 1.   Definitions.   Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.  

Section 2.   Exercise.  

(a)         Exercise Price.  The exercise price for all the Warrant Shares under
this Warrant shall be $100.00 in the aggregate, or a pro rata portion thereof
with respect to less than all of the Warrant Shares (the “Exercise Price ”).

(b)         Exercise of Warrant.  Exercise of the purchase rights represented by
this Warrant may be made, in whole or in part, at any time, or from time to
time, on or after the Initial Exercise Date, and on or before the Termination
Date, by delivering to the Company: (i) a duly executed copy of the Notice of
Exercise Form attached hereto as Exhibit A and, (ii) payment of the Exercise
Price for the number of Warrant Shares as to which this Warrant is being
exercised, which may take the form of a “cashless exercise”, as more
particularly described below.  The date on which the last of such items is
delivered to the Company (as determined in accordance with the notice provisions
hereof) is the “Exercise Date”.  Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and this Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Exercise Date.  Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased.  The Holder and the Company
shall maintain records showing the number of Warrant Shares purchased and the
date of such purchases.   

(c)         Cashless Exercise.  In lieu of the payment of the aggregate Exercise
Price, the Holder shall have the right (but not the obligation), to require the
Company to convert this Warrant, in whole or in part, into shares of Common
Stock (the "Cashless Exercise Right").  Upon exercise of the Cashless

--------------------------------------------------------------------------------




Exercise Right, the Company shall deliver to the Holder (without payment of the
Exercise Price) that number of shares determined as follows:

X = Y [(A-B)/A]

where:

X =  the number of Warrant Shares to be issued to the Holder;

Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised;

A = the average of the Common Stock’s Closing Sale Prices (as determined below)
for the five (5) consecutive Trading Days ending on the date immediately
preceding the Exercise Date; and

B = the Exercise Price per Warrant Share then in effect at the time of such
exercise.

For the purposes of this Warrant:

“Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the principal securities exchange or trading market
for such security, as reported by Bloomberg Financial Markets, or, if such
exchange or trading market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security reported by Bloomberg Financial Markets, or, if no last trade price is
reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported on the “pink sheets” by Pink Sheets LLC.  If the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Sale Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
 If the Company and the Holder are unable to agree upon the fair market value of
such security, then the Board of Directors of the Company shall use its good
faith judgment to determine the fair market value, in which case, the Board of
Directors’ determination shall be binding upon all parties absent a showing of
bad faith or demonstrable error.  All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

“Trading Day” means any day on which the New York Stock Exchange is open for
business.  

(d)         Mechanics of Exercise.  

i.        Authorization of Warrant Shares.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and the payment of the Exercise Price, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof.

ii.       Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise, within five Trading Days of the Exercise Date (the "Warrant Share
Delivery Date").   

2

--------------------------------------------------------------------------------




iii.       Delivery of New Warrants Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical to this Warrant.  

iv.        Rescission Rights.  If the Company fails to cause its transfer agent
to transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to Section 2(d)(ii) by the Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise.  

v.         No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  In lieu of any fractional shares that would otherwise be issuable, the
number of Warrant Shares to be issued shall be rounded down to the next whole
number and the Company shall pay Holder in cash the fair market value of such
fractional share (based on the Closing Sale Price).  

vi.        Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder (or Holder’s assigns) for any
issue or transfer tax or other incidental expense in respect of the issuance of
such certificate, all of which taxes and expenses shall be paid by the Company.

vii.        Closing of Books.  The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant
pursuant to the terms hereof.

Section 3.   Certain Adjustments.  

(a)        Stock Dividends and Splits.  If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case, the number of Warrant
Shares shall be increased so that immediately following such event this Warrant
shall be exercisable for the same percentage of the outstanding Common Stock as
it was immediately prior to such event.  Any adjustment made pursuant to this
Section 3(a) shall become effective immediately after the record date in the
case of a dividend or distribution, or the effective date in the case of a
subdivision, combination or re-classification, as applicable.

(b)        Fundamental Transaction.  If, at any time while this Warrant is
outstanding the Company effects or authorizes any: (i) merger or consolidation
of the Company with or into another Person, (ii) sale of all or substantially
all of its assets in one or a series of related transactions, (iii)  tender
offer or exchange offer (whether by the Company or another Person) pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property, or (iv) reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(each, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate

3

--------------------------------------------------------------------------------




Consideration”).  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration.  The terms of any agreement pursuant to which a Fundamental
Transaction is affected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(b) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.  

Section 4.  Warrant Registry and Transfers.

(a)        Warrant Registry.  The Company shall register this Warrant, upon the
records to be maintained by the Company for that purpose (the “Warrant
Registry”), in the name of the Holder, or, as the case may be, any registered
assignee to which this Warrant is permissibly assigned hereunder.




(b)        Transfers.  Subject to compliance with all applicable securities
laws, the Company shall register the transfer of all or any portion of this
Warrant in the Warrant Registry, upon delivery to the Company of (i) this
Warrant; (ii) a completed and duly executed Assignment of Warrant in the form
attached hereto as Exhibit B; (iii) a written statement by transferee certifying
that transferee is an “accredited investor” as defined in Rule 501(A) under the
Securities Act; and (iv) at the Company’s request, an opinion of counsel
reasonably satisfactory to the Company to the effect that the transfer may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws.  Upon
such registration of transfer, a new warrant to purchase Common Stock in
substantially the form of this Warrant (any such new warrant, a “New Warrant”)
evidencing the portion of this Warrant so transferred shall be issued to the
transferee, and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.   

Section 5:  Redemption.

Section 6.  Miscellaneous.  

(a)        No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.

(b)        Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of this Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.  

(c)        Action on Non-Trading Days.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Trading Day, then such action may be taken or such right may be
exercised on the next succeeding Trading Day.  

(d)        Authorized Shares.  

The Company covenants that during the period this Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the

4

--------------------------------------------------------------------------------




Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any stock exchange or
trading market upon which the Common Stock may be listed.  

Except to the extent waived or consented to by the Holder, the Company shall not
by any action, including, without limitation, amending its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment.  Without limiting the generality of the foregoing, the Company will
(i) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (iii) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.  

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.  

(e)        Governing Law; Jurisdiction; Waiver of Trial by Jury.  IN ACCORDANCE
WITH SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED EXCLUSIVELY IN THE STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN
THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS WARRANT, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.   COMPANY
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF HOLDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.
 COMPANY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT

5

--------------------------------------------------------------------------------




FOR HOLDER ENTERING INTO THE UNDERLYING CREDIT AGREEMENT AND TRANSACTIONS FROM
WHICH THIS WARRANT ARISES.

(f)        Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.  

(g)        Nonwaiver and Expenses.  No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies.  If
the Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any reasonable costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.  

(h)        Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice, Company Election
or Holder Election) shall be in writing and shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in the Credit
Agreement prior to 5:___ P.M., New York City time, on a Trading Day, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in the Credit
Agreement on a day that is not a Trading Day or later than 5:___ P.M., New York
City time, on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service specifying
next business day delivery, or (iv) upon actual receipt by the party to whom
such notice is required to be given, if by hand delivery. The address and
facsimile number of a party for such notices or communications shall be as set
forth in the Credit Agreement unless changed with two (2) Trading Days’ prior
notice.

(i)        Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.  

(j)        Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.  

(k)        Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.  

(l)        Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.  

(m)       Severability.  Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.  

6

--------------------------------------------------------------------------------




(n)        Headings.  The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.  

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on the
date first written above.  

CORNERWORLD CORPORATION




By: _/s/ Scott N. Beck

Scott Beck

Chairman and Chief Executive Officer




7

--------------------------------------------------------------------------------




EXHIBIT A

NOTICE OF EXERCISE

TO: CORNERWORLD CORPORATION

(1)        The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.  

(2)        Payment shall take the form of (check applicable box):

[  ]        lawful money of the United States; or

[  ]        the issuance of ______ shares of Common Stock in accordance the
Cashless Exercise Right formula set forth in Section 2(c) of the Warrant.     

(3)        Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

_______________________________

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

_______________________________

_______________________________

_______________________________

(4)        Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.  

[SIGNATURE OF HOLDER]

Name of Investing Entity:
__________________________________________________________________

Signature of Authorized Signatory of Investing Entity :
____________________________________________

Name of Authorized Signatory:
______________________________________________________________

Title of Authorized Signatory:
_______________________________________________________________

Date:
___________________________________________________________________________________

8

--------------------------------------------------------------------------------




EXHIBIT B

ASSIGNMENT OF WARRANT

[To be completed and signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________ (the “Transferee”) the right represented by the within Warrant
to purchase __________________shares of Common Stock of CornerWorld Corporation
(the “Company”) to which the within Warrant relates.  In connection therewith,
the undersigned represents, warrants, covenants and agrees to and with the
Company that:

(a)        the offer and sale of this Warrant contemplated hereby is being made
in compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;




(b)        the undersigned has not offered to sell the Warrant by any form of
general solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;




(c)        the undersigned has reviewed Transferee’s Accredited Investor
Certification delivered herewith, and has no reason to believe it is not true
and accurate; and




(d)        the undersigned understands that the Company may condition the
transfer of the Warrant contemplated hereby upon the delivery to the Company by
the undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

Dated: _____________________

________________________________________
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)




Address of Transferee:




________________________________________
________________________________________
________________________________________
________________________________________




In the presence of:




_________________________________________

9

--------------------------------------------------------------------------------